Pope, Chief Judge.
W. Eugene Manning filed these pro se appeals from the trial court’s order finding him in contempt for refusal to comply with the trial court’s previous order to respond to MNC’s Consumer Discount Company’s (MNC’s) post judgment interrogatories.
1. Contrary to MNC’s motion to dismiss, a direct appeal may be taken from an order holding one in contempt of court. OCGA § 5-6-34 (a) (2); In re Booker, 186 Ga. App. 614 (367 SE2d 850) (1988).
2. However, the appeal in Case No. A94A0851 is subject to dismissal because the record in that case contains no appealable order or judgment.
3. Although Manning argues that his constitutional rights have been violated, he posits no argument as to why the trial court erred in holding him in contempt for failure to comply with its previous order to respond to MNC’s post judgment interrogatories. Consequently, the order appealed from in Case Nos. A94A0850 and A94A0852 is affirmed.

Appeal dismissed in Case No. A94A0851. Judgment affirmed in Case Nos. A94A0850 and A94A0852.


McMurray, P. J., and Smith, J., concur.

*825Decided April 1, 1994.
W. Eugene Manning, pro se.
Lamb & Associates, Andrew R. Bickwit, for appellee.